POWELL, P. J.
In this case, defendant in error recovered judgment in the district court of Victoria county against plaintiff in error because of the publication of an alleged libelous article. That judgment was affirmed by the Court of Civil Appeals. See 277 S. W. 759. The opinion of the Court of Civil Appeals states the case fully. In the view we take of the case, it is not necessary to repeat that statement here.
Both of the lower courts treated this case as essentially a companion one to that of Express Publishing Co. v. Keeran (Tex. Civ. App.) 274 S. W. 335. In this connection, we make a few quotations from the opinion of the Court of Civil Appeals in the case at bar:
(1) “The facts in this case are almost identical with those in the suit of Express Publishing Co. v. Keeran (Tex. Civ. App.) 274 S. W. 335, wherein a judgment was obtained by ap-pellee.”
(2) “Theré is a slight difference in the language of the publications in the two papers, but we fail to see how that can affect the case, since the publications were based on the same facts and found by the same trial judge.”
(3) “The publication declared upon in this ease was plainly libelous, as we held in Ex*918press Publishing Co. v. Keeran, 274 S. W. 335. The two cases are so nearly similar in every detail that we shall not discuss the facts except in so far as they are applicable to the law of this case.” ■
(4) “While the language used in the two publications is a little different, they are so much alike as to permit the same inferences and deductions to be drawn therefrom.”
(5) “In view of our decision in the Express Company v. Keeran Case, supra, we can see no reason to hold differently here. It would indeed be a strange inconsistency so to do.”
These two Keeran Cases have been decided in every instance by the same courts as they went along the way. The case of Express Publishing Co. y. Keeran, supra, was referred to our count. We are in accord with the lower courts in their view that the same judgment should obtain in each case. We have already prepared an opinion in the Express Publishing Co. Case, 284 S. W. 913, our court speaking through judge Speer. In that opinion, he has ably expressed our views. It is not necessary to repeat them here.
For the same reasons stated by Judge Speer in the companion case, supra, we recommend that the judgments of the district court ‘ and Court of Civil Appeals in the instant case be reversed, and judgment rendered herein by the Supreme Court in favor of the plaintiff in error.
CURETON, C. J.
Judgments of the district court and Court of Civil Appeals reversed, and judgment rendered for plaintiff in error.